Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,9,10,13,14,17,18,21,24,is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAKI et al. (U.S. Pub No. 2018/0357069 A1) in further of McClure et al. (U.S. Pub No. 2016/0127928 A1) in further view of Standley  et al (U.S. Pub No. 2018/0121321 A1).


1. FUJISAKI discloses a wireless communication device comprising: a first function control circuit configured to execute a first function [par 0059, The memory 102 reads a program from the secondary storage device 103 and stores the program when an instruction to activate the program is issued. The CPU 101 implements functions of the smart terminal 10 according to programs stored in the memory 102]; a processor wherein the processor is configured to establish [par 0058, 0059, 0063, the smart terminal 10 includes a CPU 101, a memory 102, a secondary storage device 103, a touch panel 104, and a wireless communication device. The secondary storage device 103 stores programs, etc., installed in the smart terminal 10. The memory 102 reads a program from the secondary storage device 103 and stores the program when an instruction to activate the program is issued. Note that the wireless AP equipped device 20 also includes a CPU and a memory, etc], wireless connection with a terminal device upon request for the wireless connection from one of the wireless communication device and the terminal device [par 0065, 0073, The wireless connection control unit 121 controls wireless communication with the wireless AP equipped device 20, etc. The data transmitting and receiving unit 122 transmits and receives data via wireless communication. The device control unit 21 controls the operations of the wireless AP equipped device 20. The remote control unit 23 executes a process according to a request, etc., received via wireless communication, etc. The communication control unit
22 controls the transmission of beacons and wireless communication, etc. The information setting unit 24 sets the called resource binding information regarding the wireless AP], query, upon establishment of the wireless connection with the terminal device, the terminal device with which the wireless connection is established to check whether a first application program for causing the wireless communication device to execute the function is in a state of being executed or run by the terminal device [par 0103, 0106, The device connection managing unit 129 monitors the communication state of the device-specific application that has started communication with the wireless AP equipped device 20. The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit 128 about the presence/absence of called resource binding information including the identification information reported from the data transmitting and receiving unit 122],
FUJISAKI fail to show when a state of a response of the terminal device with respect to the query indicates that the first application program is in the state of being executed or run by the terminal device, maintain or cut off the wireless connection with the terminal device, and when a state of a response of the terminal device with respect to the query indicates that the first application program is not in the state of being executed or run by the terminal device, cut off the wireless communication with the terminal device,
 	In an analogous art McClure show when a state of a response of the terminal device with respect to the query indicates that the first application program is in the state of being executed or run by the terminal device, maintain or cut off the wireless connection with the terminal device [par 0021, 0042, 0043, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally. The mobile monitoring application 120 transitions into Runtime Mode 328, where the mobile monitoring application 120 transmits periodic MMA Status 140 messages to the alert device 110. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340], and when a state of a response of the terminal device with respect to the query indicates that the first application program is not in the state of being executed or run by the terminal device, cut off the wireless communication with the terminal device [par 0042, 0043, if alert device alarm logic 160 fails to receive a message in the prescribed time period, or the message indicates abnormal operation, alert device alarm logic 160 activates the output notification 170 to alert the remote observer 40 to an error condition. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340. If any abnormal conditions occur, MMA Status 140 is not sent and the process ends with Transmission Absent 334],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property.
 	FUJISAKI and McClure fail to show when the wireless communication with the terminal device is cut off, refuse for a predetermined period a repeated connection request from the terminal device so as to prohibit the terminal device from reconnecting to the wireless communication device for the duration of the predetermined period.
 	In an analogous art Standley show when the wireless communication with the terminal device is cut off, refuse for a predetermined period a repeated connection request from the terminal device so as to prohibit the terminal device from reconnecting to the wireless communication device for the duration of the predetermined period [par 0132, The block 232 may have functionality that enables it to repeatedly attempt to establish the connection a defined number of times and/or for a defined period of time. When the block 232 determines that it is not connected or cannot initially connect, the block may set its status as the warning state to indicate that it is not functioning as configured. This notifies the service 230 that there is a problem with the block 232, but the block 232 may be able to correct the problem. After the reconnection period has expired and/or the maximum number of reconnection attempts have occurred, the block 232 may change its status to the error state to indicate that it has not been able to correct the problem].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, and Standley because system and method for monitoring services and blocks within a neutral input/output platform instance. 


2. FUJISAKI, McClure, and Standley creates the wireless communication device according to claim 1, wherein the processor, while the wireless connection is established, repeats the query until the wireless connection is cut off [FUJISAKI par 0106, 0109, The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit. The device-specific application corresponding to the wireless AP equipped device 20 that can no longer perform wireless communication, is automatically stopped. Furthermore, the resources used for communication of the device-specific application are automatically released]


9. FUJISAKI displays a wireless communication system comprising: a wireless communication device and a terminal device configured to wirelessly communicate with each other, the wireless communication device comprising a first processor and a first function control circuit configured to execute a first function [par 0059, The memory 102 reads a program from the secondary storage device 103 and stores the program when an instruction to activate the program is issued. The CPU 101 implements functions of the smart terminal 10 according to programs stored in the memory 102], the terminal device comprising a second processor, wherein the first processor of the wireless communication device is configured to establish the wireless connection with the terminal device upon request for the wireless connection from one of the wireless communication device and the terminal device[par 0065, 0073, The wireless connection control unit 121 controls wireless communication with the wireless AP equipped device 20, etc. The data transmitting and receiving unit 122 transmits and receives data via wireless communication. The device control unit 21 controls the operations of the wireless AP equipped device 20. The remote control unit 23 executes a process according to a request, etc., received via wireless communication, etc. The communication control unit 22 controls the transmission of beacons and wireless communication, etc. The information setting unit 24 sets the called resource binding information regarding the wireless AP], query, upon establishment of the wireless connection with the terminal device, the terminal device with which the wireless connection is established to check whether a first application program for causing the wireless communication device to execute the first function is in a state of being executed or run by the terminal device [par 0103, 0106, The device connection
managing unit 129 monitors the communication state of the device-specific application that has started communication with the wireless AP equipped device 20. The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit 128 about the presence/absence of called resource binding information including the identification information reported from the data transmitting and receiving unit 122]
 	FUJISAKI fail to show when a state of a response of the terminal device with respect to the query indicates that the first application program is in the state of being executed or run by the terminal device, maintain the wireless connection with the terminal device, and when a state of a response of the terminal device with respect to the query indicates that the first application program is not in the state of being executed or run by the terminal device, cut off the wireless communication with the terminal device, and the second processor of the terminal device is configured to respond to the query from the wireless communication device.
 	In an analogous art McClure show when a state of a response of the terminal device with respect to the query indicates that the first application program is in the state of being executed or run by the terminal device, maintain the wireless connection with the terminal device[par 0021, 0042, 0043, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA
Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally. The mobile monitoring application 120 transitions into Runtime Mode 328, where the mobile monitoring application 120 transmits periodic MMA Status 140 messages to the alert device 110. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340], based on a state of a response of the terminal device with respect to the query, and the second processor of the terminal device is configured to respond to the query from the wireless communication device[par 0042, Once the communication link between mobile device 110 and alert device 150 is established, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property.
 	FUJISAKI and McClure fail to show when the wireless communication with the terminal device is cut off, refuse for a predetermined period a repeated connection request from the terminal device so as to prohibit the terminal device from reconnecting to the wireless communication device for the duration of the predetermined period.
 	In an analogous art Standley show when the wireless communication with the terminal device is cut off, refuse for a predetermined period a repeated connection request from the terminal device so as to prohibit the terminal device from reconnecting to the wireless communication device for the duration of the predetermined period[par 0132, The block 232 may have functionality that enables it to repeatedly attempt to establish the connection a defined number of times and/or for a defined period of time. When the block 232 determines that it is not connected or cannot initially connect, the block may set its status as the warning state to indicate that it is not functioning as configured. This notifies the service 230 that there is a problem with the block 232, but the block 232 may be able to correct the problem. After the reconnection period has expired and/or the maximum number of reconnection attempts have occurred, the block 232 may change its status to the error state to indicate that it has not been able to correct the problem].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, and Standley because system and method for monitoring services and blocks within a neutral input/output platform instance. 


10. FUJISAKI, McClure, and Standley provides the wireless communication system according to claim 9, wherein the first processor, while the wireless connection is established, repeats the query until the wireless connection is cut off [par 0106, 0109,
The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit. The device-specific application corresponding to the wireless AP equipped device 20 that can no longer perform wireless communication, is automatically stopped. Furthermore, the resources used for communication of the device-specific application are automatically released|.

13. FUJISAKI provides a wireless communication method executed by a wireless communication device for communication with a terminal device, the method comprising: establishing a wireless connection with the terminal device upon
request for the wireless connection from one of the wireless communication device and the terminal device [par 0065, 0073, The wireless connection control unit 121
controls wireless communication with the wireless AP equipped device 20, etc. The data transmitting and receiving unit 122 transmits and receives data via wireless communication. The device control unit 21 controls the operations of the wireless AP equipped device 20. The remote control unit 23 executes a process according to a request, etc., received via wireless communication, etc. The communication control unit 22 controls the transmission of beacons and wireless communication, etc. The information setting unit 24 sets the called resource binding information regarding the wireless AP], querying, upon establishment of the wireless connection with the terminal device, the terminal device with which the wireless connection is established to check whether a first application program for causing the wireless communication device to execute a first function [par 0103, 0106, The device connection managing unit 129 monitors the communication state of the device-specific application that has started communication with the wireless AP equipped device 20. The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit 128 about the presence/absence of called resource binding information including the identification information reported from the data transmitting and receiving unit 122|
 	FUJISAKI fail to show is in a state of being executed or run by the terminal device; when a state of a response of the terminal device with respect to the querying indicates that the first application program is in the state of being executed or run by the terminal device, maintaining the wireless connection with the terminal device, and when a state of a response of the terminal device with respect to the querying indicates that the first application program is not in the state of being executed or run by the terminal device, cutting off the wireless communication with the terminal device;
 	In an analogous art McClure show is in a state of being executed or run by the terminal device; when a state of a response of the terminal device with respect to the querying indicates that the first application program is in the state of being executed or run by the terminal device, maintaining the wireless connection with the terminal device[par 0021, 0042, 0043, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally. The mobile monitoring application 120 transitions into Runtime Mode 328, where the mobile monitoring application 120 transmits periodic MMA Status 140 messages to the alert device 110. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340]; and when a state of a response of the terminal device with respect to the querying indicates that the first application program is not in the state of being executed or run by the terminal device, cutting off the wireless communication with the terminal device[par 0042, 0043, if alert device alarm logic 160 fails to receive a message in the prescribed time period, or the message indicates abnormal operation, alert device alarm logic 160 activates the output notification 170 to alert the remote observer 40 to an error condition. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340. If any abnormal conditions occur, MMA Status 140 is not sent and the process ends with Transmission Absent 334].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property.
 	FUJISAKI and McClure fail to show when the wireless communication with the terminal device is cut off, refuse for a predetermined period a repeated connection request from the terminal device so as to prohibit the terminal device from reconnecting to the wireless communication device for the duration of the predetermined period.
 	In an analogous Standley show when the wireless communication with the terminal device is cut off, refuse for a predetermined period a repeated connection request from the terminal device so as to prohibit the terminal device from reconnecting to the wireless communication device for the duration of the predetermined period [par 0132, The block 232 may have functionality that enables it to repeatedly attempt to establish the connection a defined number of times and/or for a defined period of time. When the block 232 determines that it is not connected or cannot initially connect, the block may set its status as the warning state to indicate that it is not functioning as configured. This notifies the service 230 that there is a problem with the block 232, but the block 232 may be able to correct the problem. After the reconnection period has expired and/or the maximum number of reconnection attempts have occurred, the block 232 may change its status to the error state to indicate that it has not been able to correct the problem].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, and Standley because system and method for monitoring services and blocks within a neutral input/output platform instance. 

14. FUJISAKI, McClure, and Standley disclose the wireless communication method according to claim 13, wherein while the wireless connection is established, the querying is repeated until the wireless connection is cut off [par 0106, 0109, The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit. The device-specific application corresponding to the wireless A P equipped device 20 that can no longer perform wireless communication, is automatically stopped. Furthermore, the resources used for communication of the device-specific application are automatically released}.


17. FUJISAKI teaches a non-transitory computer-readable recording medium having stored thereon a program for causing a computer included in a wireless communication device to execute processing comprising [par 0058, 0059, 0063, the smart terminal 10 includes a CPU 101, a memory 102, a secondary storage device 103, a touch panel 104, and a wireless communication device. The secondary storage device 103 stores programs, etc., installed in the smart terminal 10. The memory 102 reads a program from the secondary storage device 103 and stores the program when an instruction to activate the program is issued. Note that the wireless AP equipped device 20 also includes a CPU and a memory, etc],: establishing a wireless connection with a terminal device upon request for the wireless connection from one of the wireless communication device and the terminal device[par 0065, 0073, The wireless connection control unit 121 controls wireless communication with the wireless AP equipped device 20, etc. The data transmitting and receiving unit 122 transmits and receives data via wireless communication. The device control unit 21 controls the operations of the wireless AP equipped device 20. The remote control unit 23 executes a process according to a request, etc., received via wireless communication, etc. The communication control unit 22 controls the transmission of beacons and wireless communication, etc. The information setting unit 24 sets the called resource binding information regarding the wireless AP];
 	FUJISAKI querying, upon establishment of the wireless connection with the terminal device, the terminal device with which the wireless connection is established to check whether a first application program for causing the wireless communication device to execute a first function is in a state of being executed or run by the terminal device; when a state of a response of the terminal device with respect to the querying indicates that the first application program is in the state of being executed or run by the terminal device, maintaining the wireless connection with the terminal device, and when a state of a response of the terminal device with respect to the querying indicates that the first application program is not in the state of being executed or run by the terminal device,
 	In an analogous art McClure querying, upon establishment of the wireless connection with the terminal device, the terminal device with which the wireless connection is established to check whether a first application program for causing the wireless communication device to execute a first function is in a state of being executed or run by the terminal device[par 0021, 0042, 0043, the system transitions into a run- time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally. The mobile monitoring application 120 transitions into Runtime Mode 328, where the mobile monitoring application 120 transmits periodic MMA Status 140 messages to the alert device 110. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340]; when a state of a response of the terminal device with respect to the querying indicates that the first application program is in the state of being executed or run by the terminal device cutting off the wireless communication with the terminal device [par 0042, 0043, if alert device alarm logic 160 fails to receive a message in the prescribed time period, or the message indicates abnormal operation, alert device alarm logic 160 activates the output notification 170 to alert the remote observer 40 to an error condition. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340. If any abnormal conditions occur, MMA Status 140 is not sent and the process ends with Transmission Absent 334].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property.
 	FUJISAKI and McClure fail to show when the wireless communication with the terminal device is cut off, refusing for a predetermined period a repeated connection request from the terminal device so as to prohibit the terminal device from reconnecting to the wireless communication device for the duration of the predetermined period.
 	In analogous art Standley show when the wireless communication with the terminal device is cut off, refusing for a predetermined period a repeated connection request from the terminal device so as to prohibit the terminal device from reconnecting to the wireless communication device for the duration of the predetermined period [par 0132, The block 232 may have functionality that enables it to repeatedly attempt to establish the connection a defined number of times and/or for a defined period of time. When the block 232 determines that it is not connected or cannot initially connect, the block may set its status as the warning state to indicate that it is not functioning as configured. This notifies the service 230 that there is a problem with the block 232, but the block 232 may be able to correct the problem. After the reconnection period has expired and/or the maximum number of reconnection attempts have occurred, the block 232 may change its status to the error state to indicate that it has not been able to correct the problem].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, and Standley because system and method for monitoring services and blocks within a neutral input/output platform instance. 

18. FUJISAKI, McClure, and Standley defines the recording medium according to claim 17, wherein while the wireless connection is established, the querying is repeated until the wireless connection is cut off [par 0106, 0109, The device connection managing unit 129 periodically monitors the appearing resource binding information managing unit 128 to confirm whether the printer device-specific application is performing wireless communication. Specifically, the device connection managing unit 129 periodically sends a query to the appearing resource binding information managing unit. The device-specific application corresponding to the wireless A P equipped device 20 that can no longer perform wireless communication, is automatically stopped. Furthermore, the resources used for communication of the device-specific application are automatically released]

21. FUJISAKI, McClure, and Standley defines the wireless communication device according to claim 1, Fujisaki and Standley fail to show wherein: the query is a query to which the terminal device can respond to when the first application program is in the state of being executed or run by the terminal device and cannot respond to when the
first application program is not in the state of being executed or run by the terminal device.
 	In an analogous art McClure show wherein: the query is a query to which the terminal device can respond to when the first application program is in the state of being executed or run by the terminal device and cannot respond to when the first application program is not in the state of being executed or run by the terminal device[par 0021, 0042, 0043, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally. The mobile monitoring application 120 transitions into Runtime Mode 328, where the mobile monitoring application 120 transmits periodic MMA Status 140 messages to the alert device 110. If the mobile monitoring application 120 continues to operate normally, MMA Status 140 is sent in Transmit Message 337 and the periodicity is defined by Wait Period 340]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, Standley, and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property.

24. FUJISAKI, McClure, and Standley disclose the wireless communication device according to claim 1, FUJISAKI and Standley fail to show wherein: when the wireless communication with the terminal device is maintained, the processor controls the first
function by the first function control circuit based on the wireless communication with the terminal device by which the first application program is being executed.
 	In an analogous art McClure show wherein: when the wireless communication with the terminal device is maintained, the processor controls the first function by the first function control circuit based on the wireless communication with the terminal device by which the first application program is being executed[par 0042, Once the communication link between mobile device 110 and alert device 150 is established, the system transitions into a run-time mode of operation, where the mobile monitoring application 120 includes the "mobile monitoring application present" 130 that sends a repeating, periodic message via MMA Status 140 path to alert device alarm logic 160 indicating the mobile monitoring application 120 is operating normally].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, Standley, and McClure because this provides an independent method for monitoring a mobile device application that is part of a larger system that involves the safety of life and property


Claim(s) 7, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISAKI et al. (U.S. Pub No. 2018/0357069 A1), McClure et al. (U.S. Pub No. 2016/0127928 A1) in view of Standley  et al (U.S. Pub No. 2018/0121321 A1) in further view of Haba et al. (U.S. Pub No. 2013/0132576 A1).


7. FUJISAKI, McClure, and Standley disclose the wireless communication device according to claim 1, FUJISAKI, McClure, and Standley fail to show wherein the processor cuts off the wireless communication with the terminal device, stores information for identification of the terminal device in a connection-prohibited terminal list,
 	In an analogous art Haba show wherein, the processor cuts off the wireless communication with the terminal device [par 0061, 0112, the CPU 110 executes an existing connection cutoff process (S020) to cut off all connections including the existing wireless connections (including an [P communication connection associated with the cutoff of the wireless connection) established between the access point AP and the wireless terminal TE as well as the [P communication connection between the access point AP and the router RT. The cutoff of the connection makes it possible to prevent an extraneous interrupt process during a setting process, preventing the processing speed from deteriorating and an abnormal ending of the setting process],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, Standley, and Haba because this is to make available a network device, and a control method and a control program for the network device, that enable IP communications among network devices to be executed even for users without advanced knowledge.


25. FUJISAKI, Standley, and McClure create the wireless communication device according to claim 1, FUJISAKI, Standley, and McClure fail to show wherein the predetermined period is set by a user.
 	In an analogous art Haba create the wireless communication device according to claim 1 show wherein the predetermined period is set by a user [par 0076, the CPU 110 determines whether there is only one designated terminal TE? that has established a connection relationship with the access point AP within a predetermined period of time since the above described limitation release time (S410). The predetermined period of time may be set as the same period as the limit time of the above described step S060, or set shorter than the limit time of the above described step SO60. Note that the CPU 110 may stand by until the predetermined period elapses in a case where it has not elapsed]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, Standley, and Haba because this is to make available a network device, and a control method and a control program for the network device, that enable IP communications among network devices to be executed even for users without advanced knowledge.


27. FUJISAKI, McClure,  Standley, and Haba creates the wireless communication device according to claim 1, FUJISAKI, Standley, and McClure fail to show wherein: when the wireless communication with the terminal device is cut off immediately after elapse of the predetermined period, a next predetermined period is set longer than the predetermined period.
 	In an analogous art Haba show wherein: when the wireless communication with the terminal device is cut off immediately after elapse of the predetermined period, a next predetermined period is set longer than the predetermined period [par 0061, 0112, the CPU 110 executes an existing connection cutoff process (S020) to cut off all connections including the existing wireless connections (including an [P communication connection associated with the cutoff of the wireless connection) established between the access point AP and the wireless terminal TE as well as the [P communication connection between the access point AP and the router RT. The cutoff of the connection makes it possible to prevent an extraneous interrupt process during a setting process, preventing the processing speed from deteriorating and an abnormal ending of the setting process], a next predetermined period is set longer than the predetermined period [par 0076, 7E7 that has established a connection relationship with the access point AP within a predetermined period of time since the above described limitation release time (S410). The predetermined period of time may be set as the same period as the limit time of the above described step SO60, or set shorter than the limit time of the above described step S060. Note that the CPU 110 may stand by until the predetermined period elapses in a case where it has not elapsed].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of FUJISAKI, McClure, Standley, and Haba because this is to make available a network device, and a control method and a control program for the network device, that enable IP communications among network devices to be executed even for users without advanced knowledge.



Response to Arguments

The Examiner acknowledges that Fujisaki et al and McClure et al fail to teach or suggest the feature previously recited in claim 1 whereby the processor is configured to, when the wireless communication with the terminal device is cut off, refuse for a predetermined period a repeated connection request from the terminal device.
In other words, according to the present invention as recited in amended independent claim 1, the “predetermined period” is a period of time within which the wireless communication device refuses connection requests from a given terminal device. It is respectfully submitted that Haba et al does not disclose or reasonably suggest this feature.
Accordingly, it is respectfully submitted that even if Haba et al were combined with Fujisaki et al and McClure et al, this combination would still fail to achieve or render obvious the features of the present invention as recited in amended claim 1, and would similarly fail to achieve or render obvious the corresponding features of the present invention as recited in amended claims 9, 13, and 17.

The applicant arguments are moot in view of newly rejected claims. The analogous art Standley disclose predetermined period” is a period of time within which the wireless communication device refuses connection requests from a given terminal device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468